In a proceeding before this court, for the removal of the respondent Guión from his office as •Receiver of Taxes of the Town of Mount Pleasant, appellants moved in the Westchester County Court for the inspection of certain Grand Jury minutes of testimony given by Guión before the Grand Jury, for use in this removal proceeding, and for other relief. The District Attorney joined in the application. The County Court denied the motion for lack of power and the appeal is from the order denying the motion. The order is reversed on the law and the facts and the motion granted. • This court determines that the Westchester County Court had the power to grant the application and that under the circumstances in this case the motion should have been granted as a matter of discretion. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur. [See post, p. 961.]